 


109 HR 465 IH: To provide for the establishment of a tsunami hazard mitigation program for all United States insular areas.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 465 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the establishment of a tsunami hazard mitigation program for all United States insular areas. 
 
 
1.Findings Congress makes the following findings: 
(1)Tsunamis are very large ocean waves caused by underwater earthquakes or volcanic eruptions, which can travel thousands of miles in open water. 
(2)Tsunamis are threats to insular areas, especially in the Pacific because of its earthquake-prone perimeter. 
(3)Local tsunamis give residents only a few minutes to seek safety. 
(4)Tsunamis originating in one place give residents of distant localities more time to evacuate potentially-threatened areas, but better data is needed to accurately predict their potential to inflict damage in any given area. 
(5)False tsunami alerts can result in significant costs to several communities, and reduce the seriousness with which future alerts will be taken. 
(6)The failure to issue tsunami alerts can be even more costly and can result in avoidable death and personal injury, as well as destruction of property. 
(7)Once a tsunami occurs, the technology exists to analyze seismic changes in the Earth and changes in ocean water height to determine the direction any given tsunami is traveling and the populated areas in which it may cause destruction. 
(8)The key steps to reducing damage caused by tsunamis are to assess the hazard, educate the public to the hazard, monitor the Earth’s seismic activity on a real-time basis, and alert local governments and the public in time for them to take appropriate action. 
2.Program 
(a)EstablishmentThe National Oceanic and Atmospheric Administration shall establish a tsunami hazard mitigation program for all United States insular areas to perform hazard assessment, monitoring and warning, and public education functions. Such program shall— 
(1)provide warnings of tsunamis, and maintain the equipment necessary to make such warnings; 
(2)conduct periodic tests of the tsunami warning system to ensure its operational effectiveness; 
(3)make tsunami warnings available to the broadest extent practicable; 
(4)establish a long-term plan to determine areas of possible inundation for all reasonably threatened insular areas of the United States; 
(5)coordinate the preparation of local evacuation plans for susceptible communities; and 
(6)coordinate with and maintain membership in the International Tsunami Information Center. 
(b)Primary beneficiariesThe Program established under subsection (a) shall be designed for the benefit of all insular areas of the United States, including American Samoa, Guam, the United States Virgin Islands, Puerto Rico, and the Commonwealth of the Northern Marianas Islands. 
 
